Citation Nr: 9931373	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
May 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA), Roanoke, Virginia, Regional Office 
(RO) dated in December 1996 and July 1998, denying the 
veteran entitlement to service connection for PTSD and pes 
planus, respectively.





FINDINGS OF FACT

1.  No competent (medical) evidence has been submitted to 
show that the veteran currently has pes planus.

2.  A VA examining physician has indicated that a diagnosis 
of PTSD may be appropriate if the veteran's stressors are 
verified.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral pes planus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.) Pes  Planus

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has a duty to assist a claimant 
in developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question is whether the veteran has 
presented evidence of a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  There must be more than an allegation; a claimant 
must submit evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  If he has not submitted a well-
grounded claim his appeal must fail and there is no duty to 
assist him in the development of facts pertinent to that 
claim.  

The veteran is seeking service connection for pes planus, 
which he contends, is attributable to service.  The veteran's 
service medical records include the report of the veteran's 
August 1961 medical examination for service entrance showing 
that a clinical evaluation of the veteran's feet found no 
abnormality.  In January 1962 the veteran was reexamined by 
service physicians and found to have third degree bilateral 
pes planus.  This disorder was indicated to be asymptomatic.  
The veteran's service medical records thereafter are silent 
for any further notation referable to pes planus.  The 
veteran was however noted to have complaints of left foot 
discomfort in May 1963 which was indicated to be caused by a 
subcutaneous tear of tissue due to weight lifting.  A 
clinical evaluation of the veteran's feet on his medical 
examination for service separation in April 1966 found no 
abnormality. 

A March 1998 VA social worker progress note records that the 
veteran arrived late for his appointment as he had earlier 
fallen and hurt his foot.  The veteran indicated that his 
fall resulted from his flat feet, a disorder, which he 
reported, had been treated, in service.

On a VA examination in May 1998, the veteran reported that he 
had been beaten on the soles of his feet, apparently in 
service.  He said that his feet ached all the time.  On 
physical examination, the veteran was noted to walk with a 
cane in his right hand.  Examination of the feet showed them 
to have two-plus pulses, bilaterally.  They were warm with 
mild tinea.  Examination of the left foot showed it to be 
tender with palpation at the heel.  There were no bunions.  
The soft tissue on the midfoot appeared swollen.  The large 
toe looked deformed.  Examination of the right foot showed it 
to be tender to palpation at the dorsal surface of the heel.  
There were no bunions but the large toe looked swollen.  The 
veteran was unable to walk on heels or toes or on the outside 
of his feet.  Following diagnostic testing, tinea, calcaneal 
spurring and hallux valgus of both feet were diagnosed.  
There was no diagnosis of pes planus.

VA outpatient treatment records compiled between December 
1994 and April 1998, and received in November 1998, include a 
February 1998 X-ray report of the veteran's feet.  This X-ray 
was interpreted to reveal degenerative cystic changes within 
the first metatarsal and some degree of hallux valgus 
deformity of the great toe, bilaterally.  In addition, there 
was calcaneal spurring, bilaterally.

At a personal hearing on appeal in March 1999, the veteran 
said he suffered from severe flat feet in service, which 
required treatment therein.  He testified that his feet 
became aggravated by the rigors of service and were worse 
than they were before entering service.  

On a February 1999 VA neurology consultation, the veteran was 
noted to have a painful diabetic polyneuropathy, possible 
tarsal tunnel syndrome, complicating foot osteoarthritis and 
heel spurs.  The veteran complained that he has had chronic 
foot pain since service and that he is unable to walk 
barefoot because of severe pain in the soles of his feet 
resulting from contact with the ground.  Following 
neurological examination, left foot osteoarthritis and left 
foot pain related to plantar fasciitis, osteoarthritis 
complicated by exaggerated perception of pain due to a 
diabetic polyneuropathy were the pertinent diagnoses.

In a statement dated in March 1999, a private physician, 
James J. Booker, III, M.D., noted that the veteran was found 
to have third degree pes planus in service.  He also reported 
that the veteran began to develop severe foot pain 
particularly when participating in forced and extended 
marches and that throughout his service records, he was noted 
to have intermittent problems with foot pain "felt to be 
secondary to pes planus."  Dr. Booker noted that since the 
veteran's discharge from service, he has had increasing 
problems with his feet despite using various arch and heel 
supports.  He added that at this time the veteran had rather 
marked pain and disability with his feet and must use a cane 
for ambulation.  Dr. Booker further said that it was his 
impression that "the vigorous military duty as required of 
Marines would have caused progression of the pes planus."  He 
noted that the veteran had rather significant deformity at 
the beginning of his military career and vigorous military 
training would more than likely have advanced that deformity.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have a 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded, i.e., plausible and capable of substantiation.  In 
Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals for Veterans Claims (Court) 
instructed that a well-grounded claim for service connection 
has three requirements.  There must be competent evidence of 
a current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability.  These requirements must 
be met for a well-grounded claim to exist.

In regard to the veteran's claim for service connection for 
bilateral pes planus the Board finds that he has failed to 
submit competent evidence to satisfy the first element of the 
test enunciated in Caluza.  The Board observes that no 
competent evidence has been submitted to show that the 
veteran currently has pes planus.  

While service medical records show that the veteran was found 
to have asymptomatic third degree pes planus bilaterally some 
five months after his service entrance, pes planus was not 
clinically noted on the veteran's medical examination for 
service separation nor has it been diagnosed at any time 
thereafter.  VA examination of the veteran's feet in May 1998 
found that the veteran had hallux valgus of both feet and 
bilateral calcaneal spurring.  Pes planus was not diagnosed.  
Furthermore, pes planus was not diagnosed on a February 1999 
VA neurology consultation.  We realize that Dr. Booker has 
reported that the veteran has increased problems with his 
feet and has essentially speculated that the pes planus that 
was noted in service would have been worsened by the 
veteran's service activities.  We further observe, however, 
that Dr. Booker has not indicated that he has actually 
examined the veteran's feet nor has he clearly indicated that 
the veteran's "rather marked pain and disability with his 
feet" is attributable to a diagnosis of pes planus.  Clearly, 
pes planus was not found on VA examination in May 1998 or on 
his February 1999 VA neurology consultation.  Dr. Booker's 
statements in his March 1999 letter are cloaked with too much 
ambiguity regarding the nature of the veteran's current 
bilateral foot pathology to demonstrate otherwise.  

In sum, the law specifically limits entitlement to service 
connection to disease or injury, which results in disability.  
In the absence of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1993).  
As there is no competent medical evidence of record of 
presently demonstrable pes planus, the claim for service 
connection for bilateral pes planus is not well grounded and 
must be denied.


b.) PTSD

As set forth above, the threshold question to be addressed in 
a claim is whether it is well-grounded.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
it is not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990). Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), Morton v. West, 12 
Vet.App. 477, 480 (1999).  

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet.App. 128 (1997), 

In this case, the evidence includes a May 1998 VA PTSD 
examination report, in which it is recorded that the veteran 
described several stressor incidents, including a suicide 
that he witnessed, and beatings he endured.  Following 
objective examination, significant for an anxious and 
depressed mood as well as agitated psychomotor activity, the 
examiner noted that the veteran's reported stressors in 
service and multiple symptoms of PTSD.  He stated that he had 
not seen the veteran's service records and that it was not 
known if there were any records to support the veteran's 
claimed stressors.  He consequently concluded that a 
diagnosis of PTSD secondary to the veteran's service could 
not be made at this time.  It was implied, however, that if 
these events were corroborated, it would be the examiner's 
conclusion that the veteran had PTSD related to these events.  

Given the examiner's conclusions above, it will be presumed 
at this time, that there is medical evidence of the claimed 
disability.  There is also evidence of an in-service stressor 
or stressors (i.e., the veteran's accounts, which are 
presumed credible at this stage), and medical evidence of a 
nexus between the veteran's service and PTSD.  Accordingly, 
the veteran has submitted a well-grounded claim of service 
connection for PTSD.  





ORDER

Service connection for bilateral pes planus is denied as not 
well grounded.  

To the extent that the veteran's claim for service connection 
for PTSD is well grounded, thereby giving rise to a duty to 
assist in its development, the appeal is granted.

REMAND

A review of the veteran's service medical records reveal that 
he was provided a psychiatric consultation in June 1962 
following a recommendation from his commanding officer for a 
determination of his fitness for duty.  The service-examining 
physician found no evidence of psychotic thinking or 
behavior.  He noted, however, that a general discussion did 
disclose that the veteran's fund of knowledge was markedly 
restricted.  The veteran was returned to duty with the 
indication that his suitability for further service should be 
determined by his performance of duty.  The veteran's service 
medical records to include his discharge examination are 
negative for any clinical indication of a psychiatric 
disorder.  

In March 1993, the veteran submitted a claim for service 
connection of PTSD.  He said that he had experienced three 
specific stressors while serving in the United States Marine 
Corps.  First, he stated that he witnessed an individual 
whose name he could not recall shot himself in the head.  He 
said that this individual was assigned to Company A of the 
1st Battalion, 2nd Marine Division, at Camp Lejeune, North 
Carolina.  He said that this individual was in such a 
proximity to him that "part of his scalp flew into my mouth."  
Second, he claimed that while on a Mediterranean cruise 
aboard a troop carrier an individual who slept in the bunk 
above him, cut his wrist during the night and caused blood to 
drip onto him.  Lastly the veteran stated that while in boot 
camp he was physically abused by a drill instructor who among 
other things "caused him to be beaten with trenching tools" 
while he was covered with a blanket.  

Testimony elicited from the veteran at a November 1998 
personal hearing on appeal further elaborated on the stressor 
events reported above.  The veteran said that one morning 
while shining his shoes in the barracks a fellow service 
member approached him, drew a weapon, indicated frustration, 
and then proceeded to shoot himself.  The veteran said he was 
unsuccessful in an attempt to stop this individual.  The 
veteran further said that he believed the incident occurred 
in late 1962 or early 1963.  The veteran's record of service 
discloses that he was assigned to the 1st Battalion, 2nd 
Marine Division, Camp Lejeune, from late April 1962 to late 
February 1964.  Furthermore, he participated in operations in 
the Mediterranean Sea aboard the USS Talfair (APA210) between 
September 1992 and March 1963.  The veteran testified with 
respect to his shipboard service that he did not recall the 
name of the individual who cut his wrist and was unsure that 
this suicide attempt was successful.  He said that following 
this incident the individual involved was removed from the 
ship by helicopter and he was thus unaware of what occurred 
thereafter.  With respect to his physical harassment in boot 
camp he said that he had been spit on, kicked and beaten by 
individuals whose picture he indicated were in a "boot camp 
book" he keeps.

In an October 1996 letter to the commandant of the United 
States Marine Corps the RO sought to verify the veteran's 
alleged first and second stressor incidents noted above.  In 
response to the request the United States Marine Corps 
Personnel Management Support Branch related that a search of 
unit diaries of "A" and "C" Company, 1st Battalion, 2nd 
Marine Division from September 1962 to March 1963 failed to 
show any casualties.  It was further stated that not knowing 
the specific unit, to which an individual was attached, down 
to the company level, precluded further research and that 
last names of individuals were insufficient for research 
purposes.  It does not appear that any further development of 
the veteran's stressors was undertaken thereafter by the RO.  
Upon review, the Board concludes that further efforts to 
corroborate and confirm the veteran's history of stressors 
are warranted.  

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed description of events, 
and any other identifying information 
concerning any other individual involved 
in the events, including their complete 
names, ranks, units of assignment or any 
other identifying detail.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events and he 
must be asked to be as specific as 
possible because without such detail an 
adequate search for verifying information 
cannot be conducted.  He should be 
further advised that failure to respond 
might result in adverse action.

2.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of any claimed 
stressors, which can reasonably be 
verified.  This summary and all 
associated documents, if any, should be 
sent to the Commandant of the Marine 
Corps, Headquarters United States Marine 
Corps, Code MMRP, Quantico, Virginia 
22134-001.  They should be requested to 
provide any information, which might 
corroborate the veteran's alleged 
stressor.

3.  The RO should also obtain a copy of 
the ship's log for the USS Talfair (APA 
210) for the period September 1962 to 
March 1963 for association with the 
claims folder.  If the ship's log for the 
above period cannot be obtained an 
explanation as to why that is the case 
should be included in the claims folder.  
In that event, the RO should attempt 
independent verification of the veteran's 
stressor aboard the USS Talfair with the 
appropriate military department.  

4.  Thereafter, if and only if the RO 
determines that the existence of a 
stressor or stressors has been 
established, the veteran should be 
scheduled for a comprehensive VA 
psychiatric examination to determine the 
presence and etiology of his PTSD.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
clams folder must be made available to 
the examiner for review in connection 
with his examination.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should specify which of the 
inservice stressor(s) found to be 
established by the record led to the 
production of PTSD.

5.  The RO should then review the record 
and ensure that all the actions requested 
are complete.  When the RO is satisfied 
that the record is complete and the 
psychiatric examination, if appropriate, 
is adequate for rating purposes, the 
claim should be readjudicated by the RO.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link



